Third District Court of Appeal
                               State of Florida

                          Opinion filed May 4, 2022
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-416
         Lower Tribunal Nos. F04-2805A, F04-2808A, F04-2806,
                         F04-2807, F19-21494
                          ________________


                         Robert Fountain, Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Robert Fountain, Jr., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.